Case 1:20-cv-00395-JMS-KJM Document 12 Filed 10/02/20 Page 1 of 6       PageID #: 65




 PAUL ALSTON         1126
 GLENN T. MELCHINGER 7135
 DENTONS US LLP
 1001 Bishop Street, Suite 1800
 Honolulu, Hawai`i 96813-3689
 Telephone: (808) 524-1800
 Facsimile: (808) 524-4591
 Email: paul.alston@dentons.com
        glenn.melchinger@dentons.com

 Attorneys for Plaintiffs
 DOE CORPORATION 1
 and DOE CORPORATION 2

                        IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF HAWAI`I

 DOE CORPORATION 1 and DOE                      Case No. CV 20-00395 JMS-KJM
 CORPORATION 2 ,
                                                SUPPLEMENTAL MEMORAN-
                  Plaintiffs,                   DUM IN SUPPORT OF EX PARTE
                                                MOTION FOR LEAVE TO FILE
         vs.                                    COMPLAINT; SCHEDULE A,
                                                PUBLICLY WITH REDACTIONS
 THE INDIVIDUALS,
                                                AND SUBMIT UNREDACTED
 CORPORATIONS, LIMITED
                                                VERSION UNDER SEAL
 LIABILITY COMPANIES,
 PARTNERSHIPS, AND                              [ECF Nos. 10, 11]
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE A
 HERETO,

                  Defendants.




 15805700\000001\115581086\V-3
Case 1:20-cv-00395-JMS-KJM Document 12 Filed 10/02/20 Page 2 of 6            PageID #: 66




          SUPPLEMENTAL MEMORANDUM IN SUPPORT OF EX PARTE
           MOTION FOR LEAVE TO FILE COMPLAINT; SCHEDULE A,
                PUBLICLY WITH REDACTIONS AND SUBMIT
                  UNREDACTED VERSION UNDER SEAL

          Plaintiffs DOE CORPORATION 1 and DOE CORPORATION 2

 (collectively "Plaintiffs") respectfully submit this supplemental memorandum

 pursuant to EO [ECF 11] in support of their Ex Parte Motion for Leave to File

 Complaint; Schedule A, Publicly with Redactions and Submit Unredacted Version

 Under Seal [ECF 10], filed on September 25, 2020 (the "Motion").

 I.       INTRODUCTION
          Plaintiffs moved ex parte for leave to seal temporarily certain information in

 their Complaint that identifies Plaintiffs and to temporarily maintain publicly a

 Complaint and Schedule A (listing the Defendant internet stores) with redactions.1

 ECF 10. The Court ordered Plaintiffs to address whether the Complaint "more

 than tangentially relates to the merits of a case" under Center for Auto Safety v.

 Chrysler Group, LLC, 809 F.3d 1092, 1101 (9th Cir. 2016), and whether Plaintiffs

 must show "compelling reasons" instead of "good cause" to seal this information.

 ECF 11.




      1
      Plaintiffs will also file an amended motion to proceed temporarily under
 pseudonyms, which will contain additional arguments and authorities to address the
 issues raised in: (a) ECF 11 and (b) the Civil Beat Law Center For The Public
 Interest's objection to the requests to seal the record in Case 1:20-mc-00443, filed
 September 30, 2020. Plaintiffs will respond to the objections separately.

                                             1
 15805700\000001\115581086\V-3
Case 1:20-cv-00395-JMS-KJM Document 12 Filed 10/02/20 Page 3 of 6                PageID #: 67




 II.        ANALYSIS

            A.     Chrysler Group Applies To Motions That Seek Merits Relief.
            In Chrysler Group the circuit court reviewed a district courts' denial of an

 intervenor's motion to unseal certain discovery documents related to a motion for

 preliminary injunction (the "PI Motion").2 809 F.3d at 1094-95. The district court

 in Chrysler Group found the PI Motion to be "non-dispositive," rejected it, and

 kept the documents sealed for "good cause" under Kamakana v. City & County of

 Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). On appeal, the circuit court

 vacated the order denying the motion to unseal and remanded to the district court

 to apply the "compelling reasons" standard as the PI Motion sought relief that was

 "more than tangentially related to the merits of the case." 809 F.3d at 1094, 1102.

            In its analysis, the court stated: "The focus in all of our cases is on whether

 the motion at issue is more than tangentially related to the underlying cause of

 action." 809 F.3d at 1099 (citing Kamakana, 447 F.3d at 1179)(emphasis added).

 The circuit court examined the standards applicable to various types of motions

 and concluded that the PI Motion was "more than tangentially related to the

 merits" because the PI Motion asked the Court to grant relief (disclosure of a

 vehicle defect) prayed for in the complaint. 809 F.3d at 11102. The complaint

 was the yardstick by which the court measured whether the PI Motion related to



       2
           There is no intervenor herein, though objections were filed. See above, n.1.

                                                2
 15805700\000001\115581086\V-3
Case 1:20-cv-00395-JMS-KJM Document 12 Filed 10/02/20 Page 4 of 6            PageID #: 68




 the "merits." Thus, the "compelling reasons" standard from Chrysler Group does

 not appear to directly apply to the Plaintiffs' request to seal the Complaint;

 Schedule A.

         The proposed redactions would not seal the underlying factual background,

 the claims, or the prayer for relief in the Complaint, all of which would be publicly

 filed. Plaintiffs anticipate this information would, if the Motion is granted, also be

 unsealed within the initial several months of the case. Under these (unusual)

 circumstances, Plaintiffs submit that the appropriate standard to apply at this stage

 is the "good faith" standard set forth in FRCP Rules 5.2 and 26, and Kamakana.

 See also, USSC Holdings Corp. v. TK Prods., LLC, 16-cv-00398-RCJ-WGC, 2017

 U.S. Dist. LEXIS 107189, at *5 (D. Nev. July 7, 2017)(applying "good cause"

 standard, permitting sealing of discrete portions of amended complaint and

 exhibits, analyzing Center for Auto Safety).3




     3
      Plaintiffs note there are cases in which parties have sought to seal all
 "accompanying papers" and a Complaint, or attempts to seal an entire case, or to
 seal portions of a complaint and certain financial documents attached to a complaint,
 but submit the relief sought in the Motion is different and distinguishable. Further,
 the details under which the courts ruled in these matters are not entirely clear. Cf,
 A Man v. Yee, 18-cv-0144 BAS- BGS, 2018 U.S. Dist. LEXIS 16917 (S.D. Cal.
 Jan. 31, 2018)(finding that "Complaint and accompany [sic] documents are not
 documents traditionally kept under seal"); In re NVIDIA Corp. Derivative Litig.,
 No. C. 06-06110 SBA, 2008 U.S. Dist. LEXIS 120077, at *14 (N.D. Cal. Apr. 22,
 2008). Plaintiffs are happy to provide soft copies of these or any other authorities
 through whatever means the Court directs or finds acceptable.

                                            3
 15805700\000001\115581086\V-3
Case 1:20-cv-00395-JMS-KJM Document 12 Filed 10/02/20 Page 5 of 6              PageID #: 69




         B.       The Motion Sets Forth "Compelling Reasons" To Permit
                  Temporary Public Filing of a Redacted Complaint.
         The standard for sealing information attached to or submitted with any

 motion for temporary or permanent injunctive relief prayed for in the Complaint

 will require a separate analysis. Plaintiffs will brief this issue further prior to

 seeking injunctive relief, but that said, Plaintiffs submit that even if the Court

 found the "compelling reasons" standard to apply here, the Motion (ECF 10) sets

 forth compelling reasons to permit the limited redactions temporarily sought. The

 competitive harm that would befall Plaintiffs if they were deprived of a remedy

 and their federal trademark rights were diluted before they can even serve or

 engage the defendants–simply because defendants are increasingly technologically

 adept and digitally ephemeral–is a "compelling reason" sufficient to permit

 temporarily the proposed redactions and sealing. The Motion is part of Plaintiffs'

 efforts to maintain the status quo for a time.

         Courts have discretion to determine whether "compelling reasons" exist, and

 seal records under that standard where disclosure of certain information may harm

 parties.4 Here, the scope of information Plaintiffs seek to temporarily seal in the



     4
     Williams v. Aranas, 16-CV-0759-MMD-CBC, 2019 U.S. Dist. LEXIS
 128658, at *4 (D. Nev. July 30, 2019)(sealing sensitive health information under
 compelling reasons standard to avoid harm; also noting where court record may be
 used as "sources of business information that might harm a litigant's competitive
 standing" that may constitute "compelling reasons", quoting Nixon v. Warner


                                             4
 15805700\000001\115581086\V-3
Case 1:20-cv-00395-JMS-KJM Document 12 Filed 10/02/20 Page 6 of 6            PageID #: 70




 Complaint and Schedule A–which include certain business information identifying

 infringing users of Plaintiffs' marks, researched and acquired at Plaintiffs' cost–is

 limited. The proposed sealing/redactions "will not interfere with the public's

 interest in understanding the judicial process." Aviva United States Corp. v.

 Vazirani, 902 F. Supp. 2d 1246, 1273-74 (D. Az. 2012)(finding sufficiently

 compelling reasons to seal financial information attached to FRCP 56 motion that

 would put plaintiff at a competitive disadvantage; trademark action).

         Plaintiffs respectfully submit that sealing is appropriate whichever standard

 may apply.

                  Dated: Honolulu, Hawai`i, October 2, 2020.


                                            /s/ Glenn T. Melchinger
                                          PAUL ALSTON
                                          GLENN T. MELCHINGER
                                          Attorneys for Plaintiffs
                                          DOE CORPORATION 1 and
                                          DOE CORPORATION 2




 Comm., Inc., 435 U.S. 589, 599 (1978)); Pryor v. City of Clearlake, Civ. No. 11-
 0954 CW, 2012 U.S. Dist. LEXIS 112246, at *3 (N.D. Cal. Aug. 9, 2012)(sealing
 the home addresses and social security numbers of law enforcement officers,
 disclosure would expose the officers and their families to harm or identity theft)
 (citing Kamakana, 447 F.3d at 1182).

                                            5
 15805700\000001\115581086\V-3
